     CASE 0:20-cv-01302-WMW-DTS Document 21 Filed 06/04/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Jared Goyette,                                      Court File No. 0:20-cv-01302-
On behalf of himself and other                                        WMW-DTS
similarly situated individuals,

               Plaintiff,
        v.                                                [PROPOSED] ORDER

 City of Minneapolis; Minneapolis
 Chief of Police Medaria Arradondo in
 his individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and
 official capacity; Minnesota State
 Patrol Colonel Matthew Langer, in his
 individual and official capacity; and
 John Does 1-2, in their individual and
 official capacities.

               Defendants.


       Plaintiff’s Motion for Temporary Restraining Order and Motion for Class

Certification came on for hearing on ______________ before this Court, the

Honorable __________ presiding.

       Upon consideration of the papers filed in support of and in opposition to the

Motions, arguments of counsel, and the other pleadings and documents on record in

this action,
    CASE 0:20-cv-01302-WMW-DTS Document 21 Filed 06/04/20 Page 2 of 5




      IT IS ORDERED THAT:

      1.    Class     Certification.     Plaintiff’s   MOTION       FOR      CLASS

CERTIFICATION is GRANTED. The following Class is certified as a non-opt-

out class action pursuant to Federal Rules of Civil Procedure 23(b)(1) and 23(b)(2):

             All members of the news media, as the term is used in
      Emergency Executive Order 20-69, who intend to engage in news
      gathering or reporting activities in Minnesota related to the protest
      activities that followed the death of George Floyd and the law
      enforcement response to those protests.

      The Court finds that the requirements of class certification are met for

the following reasons:

            A.      The Class is so numerous that joinder of all members

                    would be impracticable.

            B.      There are questions of law or fact common to the class,

                    including whether the practices of the Defendants violate

                    the Constitution.

            C.      The claims of the Named Plaintiff are typical of the claims

                    of the Class.

            D.      Named Plaintiff and his counsel will adequately protect

                    the interests of the Class.

            E.      Pursuant to Rule 23(b)(1), prosecuting separate actions by

                    individual Class Members would create a risk of


                                           2
    CASE 0:20-cv-01302-WMW-DTS Document 21 Filed 06/04/20 Page 3 of 5




                   inconsistent or varying adjudications with respect to

                   individual    Class    Members        that   would   establish

                   incompatible standards of conduct for Defendants, and

                   would create a risk of adjudications with respect to

                   individual Class Members that, as a practical matter,

                   would be dispositive of the interests of other Class

                   Members and would substantially impair or impede their

                   ability to protect their interests.

             F.    Pursuant to Rule 23(b)(2), Defendants have acted or

                   refused to act on grounds that apply generally to the Class,

                   so that final injunctive relief or corresponding declaratory

                   relief is appropriate respecting the Class as a whole.

      2.     Named Plaintiff is hereby appointed as the class representative.

      3.     Adam W. Hansen of Apollo Law LLC and Kevin Riach, Dulce Foster,

Pari McGarraugh, and Jacob Harris of Fredrikson & Byron, P.A., and Teresa Nelson

of ACLU of Minnesota are hereby appointed as Class Counsel. Class Counsel has

the requisite experience to be appointed as Class Counsel in this case. Each of the

factors enumerated in Fed. R. Civ. P. 23(g) is satisfied.




                                           3
    CASE 0:20-cv-01302-WMW-DTS Document 21 Filed 06/04/20 Page 4 of 5




      4.    Temporary Restraining Order.            Plaintiff’s MOTION FOR A

TEMPORARY RESTRAINING ORDER is GRANTED. Defendants and their

agents, servants, employees, and representatives are hereby enjoined from:

            A.     Use of chemical agents on a Class Member, including but not

                   limited to mace/oleoresin capsicum spray or mist/pepper

                   spray/pepper gas, tear gas, skunk, inert smoke, pepper pellets,

                   xylyl bromide, and similar substances, where the Class Member

                   has identified themselves as a member of the news media or it is

                   reasonably clear that the individual is engaged in news gathering

                   activities, except as authorized in paragraph 5 below.

            B.     Use of physical force against a Class Member, including through

                   the use of flash bang grenades, non-lethal projectiles, riot batons,

                   or any other means, where the Class Member has identified

                   themselves as a member of the news media or it is reasonably

                   clear that the individual is engaged in news gathering activities,

                   except as authorized in paragraph 5 below;

            C.     The arrest, detention, or taking into custody of any Class

                   Member, where the Class Member has identified themselves as

                   a member of the news media or it is reasonably clear that the

                   individual is engaged in news gathering activities, except as

                                          4
   CASE 0:20-cv-01302-WMW-DTS Document 21 Filed 06/04/20 Page 5 of 5




                authorized in paragraph 5 below or otherwise justified by the

                presence of probable cause for arrest;

          D.    The use of threatening language or gestures to harass or

                intimidate a Class Member, where the Class Member has

                identified themselves as a member of the news media or it is

                reasonably clear that the individual is engaged in news gathering

                activities, except as authorized in paragraph 5 below.

          5.    Provided, however, that paragraphs 4(A)-4(D) above do not

    apply to situations where Class Members present an imminent threat of

    violence or bodily harm to persons or damage to property.

          6.    This Order will remain in effect until June 15 unless otherwise

    modified by the Court.




IT IS SO ORDERED.

Dated:
                                          United States District Court Judge




                                      5
